Citation Nr: 0404218	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to May 25, 1999, 
for service connection for residuals of xeroderma.  

2.  Entitlement to an initial rating in excess of 30 percent 
for residuals of xeroderma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted service connection for xeroderma and 
assigned a 10 percent evaluation effective May 25, 1999.  By 
a June 2001 rating decision, the RO increased the evaluation 
for xeroderma to 30 percent, effective May 25, 1999.   In 
September 2002 the case was remanded for additional 
development, to include a personal hearing.  In May 2003 the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  


REMAND

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  First, VA has a duty to provide notice of 
any information necessary to complete the claim, if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) 
(2002).  Second, VA must notify the claimant of information 
and lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Here, the RO's failure to issue a 
development letter consistent with the notice requirements of 
the VCAA amounts to a substantial oversight indicative of 
minimal RO development and accordingly compels remand.  

Additionally, at his hearing, the veteran testified that his 
skin disorder had increased in severity.  VA's duty to assist 
the veteran includes obtaining recent medical records and a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c)(4) (2003).  Moreover, the RO rated the 
veteran's xeroderma under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7806.  Amendments to the criteria for rating skin 
disorders became effective on August 30, 2002, during the 
pendency of the veteran's appeal.   Review of the claims file 
does not reflect that the RO considered the new criteria in 
its evaluation of the veteran's claim for an increased rating 
for his service-connected xeroderma, and such should be done 
prior to appellate consideration of this claim.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected skin disorder 
subsequent to the most recent VA 
examination in June 2000.  After receipt 
of necessary authorization, the VBA AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
if not already of record.

3.  After completion of 1-2 above, the 
veteran should be afforded a VA 
dermatological examination to determine 
the current nature and extent of his 
xeroderma.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The physician should 
indicate: a.  What percent of the entire 
body or exposed areas are affected; b.  
Whether the condition has required 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs, and for 
what duration of time required during the 
past 12-month period. c.  Whether the 
xeroderma causes ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or is 
exceptionally repugnant; or whether there 
is constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or is manifested by 
exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area.  All findings should be reported in 
detail.   The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2003).

4. Thereafter, the VBA AMC should 
readjudicate the veteran's claims on 
appeal.  As to the increased rating 
issue, the VBA AMC should consider all 
potential rating codes, as well as the 
rating schedule revision concerning skin 
disorders which became effective on 
August 30, 2002.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



